Order entered December 17,2015




                                            In The
                                    ClCourt of ~peal~
                          .1iftb Jli~tritt of tltexa~ at Jlalla~
                                     No. 05-15-00620-CV

                              CECILIA BERTAUD, Appellant

                                               v.
                             WOLNER INDUSTRIES, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-02007-E

                                          ORDER

       On November 25, 2015, appellant filed both a pro se brief and a motion for an extension

oftime to retain a lawyer. In a letter dated December 14. 2015, the Court informed appellant her

brief was deficient and instructed her to file, within ten days, an amended brief correcting the

deficiencies.

       We GRANT appellant's motion for an extension of time to retain a lawyer. Appellant

shall notify this Court, by JANUARY 18, 2016, with the name, State Bar number, address,

phone number, and email address of new counsel.            Appellant's amended brief is now due

.JANlJARY 28, 2016.

                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE



                                                                                    FEB U tl      !I.! lb

                                                                                    t-   t     !\/~A T·z
                                                                                GLEf~K       5th ['ISTR!CT
<fottrt nf Ap;.tral!.i
lfiftlT liHatrirt of mrxua at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202
                                                                                                                                                                           $        000.48:~




                                                            CASE: 05-15-00620-CV
                                                            CECILIA B-·-" .           T     TT-o


                                                                                           / ;,_t +-3:                                                                ·)
                                                            218 N 1OTH N l /, l :;;
                                                                                c-:- =·r: s·""' ""':"' J "'~
                                                                                                                                 ~r.
                                                                                                                           ~~              ..;; : h   :~   ·:
                                                            GARLAND,                                 ~--<:_         ,~ ~
                                                                                                                                  '':,J

                                                                                                                                3 -,-o
                                                                                                                                   -· ::                    -- o.--

                                                                                                              'j !""~AS·-~                  ::'(!?~"'"i"'~, ...~


                                                                               sc           75:::'0266~~;::;0                                'Y-93~ 4~~Pf·::·;7 4!~k-·



                                       7!":::C.:(~C::±:~ :[{~ :!:~::~:5 ~
                                                             2                        i \
                                                                                      I
                                                                                            ~   d \ ~~ti·\ll~     \:;11 1\!HPl!            JilJi1; lHt           '~!~;         ''